Citation Nr: 0124638	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  96-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with traumatic degenerative joint disease, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for cervical strain 
with traumatic degenerative joint disease, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to July 
1977.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied ratings in excess of 10 
percent for lumbosacral strain with traumatic degenerative 
joint disease and cervical strain with traumatic degenerative 
joint disease.  In May 2001, following further development, 
the ratings were increased to 20 percent.  

This case was previously before the Board and was remanded to 
the RO in August 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability is manifested by 
complaints of pain and objective evidence of muscle spasms 
and functional loss due to pain; there is no objective 
clinical evidence of postural abnormalities, fixed 
deformities, or neurological involvement.  

3.  The veteran's cervical spine disability is manifested by 
complaints of pain and objective evidence of muscle spasms 
and functional loss due to pain; there is no objective 
clinical evidence of postural abnormalities, fixed 
deformities, or neurological involvement.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain with traumatic degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001). 

2.  The criteria for a rating in excess of 20 percent for 
cervical strain with traumatic degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the VA to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional private medical records that could 
be obtained.  The RO has obtained the veteran's private and 
VA medical treatment records from the time he filed his 
increased rating claims to the present.  Additionally, the RO 
provided the veteran with several examinations in relation to 
his lumbar and cervical disabilities.  

The record discloses that the December 1995 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claims.  The January 1996 statement of the case 
and the June 2000 and May 2001 supplemental statements of the 
case provided the veteran with the applicable criteria for 
the back disabilities, which showed the symptoms for higher 
evaluations.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a March 1978 rating decision, service connection was 
established for lumbosacral strain, evaluated as 
noncompensably disabling.  In May 1978, service connection 
was established for cervical strain, evaluated as 
noncompensably disabling.  In August 1978, the ratings for 
the lumbosacral and cervical strains were increased to 10 
percent.  The 10 percent ratings have remained in effect 
since that time.  As such, they are protected.  See 38 C.F.R. 
§ 3.951(b).  

The veteran's claims for increased ratings for his service-
connected lumbar and cervical strains were received on 
September 18, 1995.  As such, the rating period for 
consideration on this appeal is from September 18, 1994, one 
year prior to the date of receipt of the increased rating 
claim, through the present  See 38 C.F.R. § 3.400(o)(2).

In a July 1995 statement, S. P., a private chiropractor, 
reported seeing the veteran in March 1995 for generalized 
back discomfort.  The chiropractor stated that treatments of 
adjustments only relieved the veteran's symptoms temporarily.  

In an August 1995 statement, G. W., a private chiropractor, 
reported seeing the veteran for many years for muscle and 
joint complaints.  He indicated that he was only able to give 
the veteran relief for 2-3 days before the symptoms recurred.  

The veteran was afforded a VA examination in November 1995.  
At that time, he complained of pain and malalignment 
throughout his entire spine.  Physical examination revealed a 
slightly stooped posture to the right.  Musculature of the 
back was tight in the lumbar, thoracic and cervical areas.  
Range of motion of the lumbar spine was forward flexion to 45 
degrees, backward extension to 10 degrees, left lateral 
flexion to 25 degrees, right lateral flexion to 30 degrees, 
rotation to the left to 25 degrees, and rotation to the right 
to 30 degrees.  Range of motion of the cervical spine in 
forward flexion, backward extension, lateral flexion, and 
rotation was to 10 degrees.  There was objective evidence of 
pain on motion.  Back X-rays revealed a normal cervical spine 
and degenerative disc disease at the L5-S1 interspace.  An 
MRI of the cervical spine was normal.  The diagnosis was back 
pain with restricted range of motion.  

Records from L. W., a private chiropractor, reflect that the 
veteran was seen in December 1995 with complaints of neck and 
low back pain that was mild in nature.  The veteran reported 
that he used to be very active physically but that the pain 
had limited his activity.  Physical examination revealed that 
the cervical spine was hypolordotic.  Range of motion was 
decreased in extension, right and lateral flexion, and left 
rotation.  Passive motion palpation revealed a lack of joint 
play in cervical right lateral flexion and left rotation.  
The right sacroiliac joint was fixated in extension.  
Palpatory examination of the cervical musculature revealed 
tenderness of the right supraclavicular muscle, levator 
scapulae and scaleness.  Motor function was strong 
bilaterally.  Orthopedic test was negative of the cervical 
region.  Examination of the lumbar spine revealed decreased 
range of motion in right lateral flexion and rotation.  
Extension elicited a painful response at L5-S1.  Valsalvas 
produced low back pain but no leg pain.  Motor palpation 
elicited fixations at L2-3 in extension and at T12-L1 in 
right lateral flexion and left rotation.  Tenderness and 
referred pain was noted of the right gluteal region, 
iliotibial band, tensor muscle movement, and iliolumbar 
ligament.  All pulses were good.  Kemp's was positive 
bilaterally at L5-S1 with no radicular pain present.  X-rays 
revealed decreased disc space at L5-S1.  The diagnoses were 
cervical segmental dysfunction concomitant with cervical 
myofascitis aggravated by hypolordosis and lumbar facet 
syndrome.  

In an April 1997, L. W. reported seeing the veteran since May 
1996 for complaints of pain throughout his entire back.  She 
noted that following kinesiological and orthopedic 
examinations the diagnoses included cervical subluxation, 
cervicobrachial syndrome and disc degeneration.  It was noted 
that a treatment phase plantar fasciitis three visits per 
week was prescribed and that this course of treatment was 
followed with progress slow but constant.  She indicated that 
complicating factors were multiple 
subluxation/disarticulation locations, disc degeneration in 
several locations of the spine, ligament and muscle laxity, 
and chronic stress factors with related symptoms associated 
with spinal misalignment nerve flow impingement.  It was 
noted that the veteran was currently on a treatment phase of 
1-2 visits per week.  

In an April 1998 statement, G. W. reported that the veteran 
had numerous vertebral subluxations and had been seeing 
different doctors for several years to correct nagging joint 
and muscle pain, as well as the spasms that sometimes 
resulted.  The chiropractor opined that the veteran would 
always have the condition and that arthritis would most 
likely be a factor that complicated it.  The prognosis was 
guarded.  

On VA examination in July 1998, the veteran complained of 
problems with his neck and lower back.  He complained of 
constant pain in the neck associated with limitation of 
motion.  He stated that there was no particular activity or 
posture that aggravated the pain.  The pain did occasionally 
radiate to both upper extremities and was associated with 
some numbness and tingling in the hands.  He stated that on 
occasion if he lifted with the right hand the pain would 
radiate from the right hand to the base of the neck.  The low 
back pain was described as being constant in nature and 
aggravated by twisting and bending sideways.  The pain 
radiated to both legs worse on the right than on the left.  
The radicular symptoms were associated with some numbness and 
tingling in the feet.  He denied any bowel or bladder 
incontinence.  

Physical examination showed that the veteran moved about the 
examining room without demonstrable difficulty.  He moved his 
head and neck about in a very animated fashion during the 
interview.  He appeared to have no difficulty whatsoever 
disrobing or climbing on or off the examining table.  
Examination of the cervical spine showed no apparent spasm or 
tenderness.  He was able to flex his neck forward 45 degrees, 
extend it 30 degrees, and bend it laterally to either side at 
least 30 degrees without apparent pain.  Neurological 
examination of the upper extremities showed that the deep 
tendon reflexes were 2+ overall.  Peripheral sensation and 
strength were normal.  Examination of the lower back showed 
that the pelvis was level.  There was no list or scoliosis.  
There was no spasm or tenderness.  The veteran was able to 
flex his lower back to 90 degrees, extend to 15 degrees, and 
bend to either side 15 degrees without demonstrable pain.  
Neurological examination of the lower extremities showed that 
the heel and toe gait were normal.  Straight leg raising was 
negative.  The deep tendon reflexes were 2+ overall.  The 
diagnosis was chronic soft tissue strain to the cervical and 
lumbar spine.  The physician concluded that there was no 
objective evidence of significant injury to any component of 
the veteran's back.  Nevertheless, he did appear to have some 
intermittent symptoms of pain necessitating chiropractic 
and/or osteopathic manipulations.  The examiner noted that it 
was not an incapacitating condition and that the veteran had 
been able to work on a fairly regular basis for the past five 
years.  The physician opined that the veteran presented with 
minimal evidence of functional loss due to the cervical and 
lumbosacral strains.  

On VA examination in June 2000, the veteran complained of 
daily pain, weakness and stiffness.  He indicated that he 
went to the chiropractor 2-3 times a week and took 
alternating does of Tylenol and Motrin, approximately 8 pills 
a day.  He reported that the severity of flare-ups depended 
on the degree of activity.  Precipitating factors included 
movement, sitting too long, laying too long, standing too 
long, or lifting anything in excess of 10 pounds.  He stated 
that he still did everything he needed to do, however, he did 
it with pain and discomfort.  Objective findings showed that 
he had full range of motion with flexion to 90 degrees, 
extension to 25 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  
However, upon flexion of approximately 65 degrees, he was 
noted to have pain.  He was also noted to have pain upon 
rotation to the right and left.  It was noted that range of 
motion and spinal function was limited due to pain, fatigue, 
and stiffness.  There was no evidence of any fixed 
deformities, however, there was tightening of the muscles 
noted throughout the back.  The muscles appeared to be taut 
around the cervical spine as well as the thoracic and lumbar 
spine.  There were no postural or neurological abnormalities.  
Cervical spine indicated cervical spondylosis and narrowing 
bilaterally at the neural foramina at C3-C4 on the right and 
left sides.  X-ray of the lumbar spine indicated disc space 
narrowing at L5-S1 with sclerotic changes consistent with 
degenerative joint disease.  There was hypertrophic spurring 
noted anteriorly.  The diagnoses were degenerative joint 
disease with neural foraminal narrowing at C3-C4 bilaterally 
and degenerative joint disease of the lumbar spine.  The 
examiner noted that the veteran had a significant amount of 
discomfort and debility due to chronic pain secondary to the 
diagnosed conditions.  The veteran was also noted to have 
some muscular strain in the cervical and lumbar areas.  The 
examiner indicated that the veteran had severe disease of the 
cervical spine as well as degenerative joint disease of the 
lumbar spine.  It was noted that the veteran had some 
muscular spasms of his back on examination.  The physician 
concluded that the veteran had an incapacitating condition 
that required him to visit a chiropractor two times a week, 
but he did not claim any functional loss because he stated he 
was able to work through the pain. 

On VA examination in January 2001, the veteran complained of 
lower back and neck pain which came on for no particular 
reason and followed no specific activity.  The pain was 
localized to the spinal region and did not radiate.  He 
denied any neurological symptoms.  The veteran reportedly 
took a combination of Ibuprofen, Tylenol and aspirin, 
averaging approximately 6 pills per day.  He denied ever 
wearing any type of brace or losing time from work because of 
his spine problems.  Physical examination showed that the 
veteran walked from the waiting room to the examining room 
without difficulty.  He moved about the examining room and 
disrobed without any apparent problem.  Examination of the 
cervical spine showed that he complained of pain on extension 
beyond about 10 degrees.  Flexion, lateral bending and 
rotation did not produce complaints of pain.  He was able to 
flex the lumbar spine at least 90 degrees without complaints 
of pain but did complain of pain on extension beyond 10-15 
degrees and lateral bending beyond 30 degrees.  At no time 
during the examination did he allege any particular pain in 
the mid thoracic spine.  Palpation of the mid back did not 
produce complaints of pain.  The diagnosis was degenerative 
disc disease and arthritis of the cervical and lumbar spine.  

In a May 2001 rating decision, the service-connected 
disabilities were recharacterized as lumbosacral strain with 
traumatic degenerative joint disease, and cervical strain 
with traumatic degenerative joint disease.  The rating for 
each disability was increased to 20 percent.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  In particular, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. §§ 
4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional loss due to pain "on use or due to flare-ups").

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability therefrom, and above all, coordination 
of the rating with impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

I.  Lumbosacral Strain with Traumatic Degenerative Joint 
Disease

The RO has rated the veteran's low back disability as 20 
percent disabling under Diagnostic Codes 5010-5295.  Under 
Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003, 5010.  

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent evaluation is in 
order for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Under Diagnostic Code 5292, a 20 percent rating is warranted 
for moderate limitation of motion of the lumbar spine.  A 40 
percent evaluation requires severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

Under Diagnostic Code 5293, a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

When considering the disability under the criteria for 
lumbosacral strain, the Board does not find listing of the 
spine, positive Goldthwait's sign, limitation of forward 
bending in the standing position which can be considered more 
nearly marked in degree or abnormal mobility on forced 
motion.  As such, a higher evaluation is not warranted under 
Diagnostic Code 5295.  

The Board notes that while the veteran has complained of pain 
on motion, the clinical evidence has not shown that he 
experiences severe limitation of motion of the lumbar spine.  
In June 2000, it was noted that he had "full" range of 
motion with flexion to 90 degrees, extension to 25 degrees, 
lateral flexion to 30 degrees bilaterally and rotation to 30 
degrees bilaterally.  When examined in July 1998, flexion was 
to 90 degrees, extension was to 15 degrees and bending was to 
15 degrees.  In January 2001, flexion was to 90 degrees, 
extension was to 10-15 degrees and lateral bending was beyond 
30 degrees.  Taking the June 2000 measurements as 
representing full range of motion of the low back, it is 
clear that there is simply no basis for an assignment of a 
rating greater than 20 percent based on limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

Similarly, the Board finds that the probative medical 
evidence does not show that the veteran currently suffers 
from severe intervertebral disc syndrome with recurrent 
attacks with intermittent relief such as would warrant a 40 
percent rating under Diagnostic Code 5293.  In fact, there 
were no neurological abnormalities noted on the July 1998, 
June 2000 or January 2001 VA examinations.  

Accordingly, after reviewing the disability in relation to 
its history and considering the present disability picture, 
the Board is unable to conclude that the current 
symptomatology equates to or approximates the criteria for a 
40 percent rating under Diagnostic Codes 5292, 5293 or 5295.  
Rather, the Board finds that the clinically documented 
findings are entirely consistent with the currently assigned 
20 percent rating.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
The Board notes, however, that these criteria were the basis 
for the disability evaluation being increased from 10 to 20 
percent in May 2001.  As they have already been considered, 
they do not provide a basis for a higher rating.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 

II.  Cervical Strain with Traumatic Degenerative Joint 
Disease 

The rating code does not contain a listing for cervical 
strain.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The RO has rated the veteran's cervical 
spine disability as 20 percent disabling under Diagnostic 
Code 5295, which is the rating code for lumbosacral strain.  

As noted above, a 40 percent evaluation under the code for 
lumbosacral strain requires severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Under Diagnostic Code 5290, limitation of motion of the 
cervical spine, a 20 percent rating requires moderate 
limitation of motion and a 40 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.

Diagnostic Code 5293 provides a 40 percent evaluation for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, 5293.  

As previously noted, the clinical evidence is negative for 
listing of the spine, positive Goldthwait's sign, limitation 
of forward bending in the standing position which can be 
considered more nearly marked in degree or abnormal mobility 
on forced motion.  In addition, no abnormal neurological 
findings were shown on VA examinations in 1998, 2000 or 2001.  
As such, a higher evaluation is not warranted under either 
Diagnostic Code 5293 or 5295.  

The medical evidence in this case shows that the veteran is 
entitled to a rating no greater than 20 percent under DC 5290 
which contemplates moderate limitation of motion of the 
cervical spine.  On a VA examination in November 1995, range 
of motion of the neck in forward flexion, backward extension, 
lateral flexion, and rotation was to 10 degrees.  On private 
examination in December 1995, range of motion was decreased 
in extension, lateral flexion and left rotation.  On VA 
examination in July 1998, painless range of motion of the 
cervical spine was forward flexion to 45 degrees, extension 
to 30 degrees, and lateral flexion to 30 degrees.  On VA 
examination in January 2001, he could extend to beyond 10 
degrees, albeit with pain.  In considering these range of 
motion measurements, the Board finds that they do not 
demonstrate severe limitation of motion for a rating higher 
than 20 percent under DC 5290.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

As with the low back disability, the RO applied the 
provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59 when it 
increased the disability rating to 20 percent in May 2001.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).  As such, 
consideration of these criteria by the Board is unwarranted.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

An increased rating for lumbosacral strain with traumatic 
degenerative joint disease is denied.  

An increased rating for cervical strain with traumatic 
degenerative joint disease is denied.  



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

